DETAILED ACTION
Summary
This is a non-final action for the application filed 29 January 2021. Claims 1, and 3-6 are pending. Claim 2 has been cancelled in an amendment filed 29 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding claim 5, the phrase “a weight ratio of the first co-catalyst component to the catalytically active metal is 50% or more and 120% or less” is broader than the ratio of percentages outlined in claim 1. For example, the lowest and highest possible ratio, based on the percentages listed in claim 1, is 44% {(8/18) x 100} and 109% {(12/11) x 100}, respectively. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claim 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Obysov et al. (RU2446879C1) in view of Kawashima et al. (US 8343456 B2) and further  in view of Song et al. (Applied Catalysis A: General 530 (2017) 184-192.). 

Regarding claim 1, Obysov teaches a catalyst for steam reforming hydrocarbons including oxides of nickel, lanthanum, and manganese where aluminum oxide comprises the rest (Pg. 6, [0013]). Obysov further teaches a catalytic metal, primary and secondary co-catalyst components, and a carrier with respect to total weight percent (wt.%) (Pg. 6, [0013]). Obysov further teaches a catalyst of 8.5-24.5 nickel oxide wt.% that can be converted to a Ni content of 6.7 to 19.3 wt. % (Pg. 6, [0013]), which meets the instant claim. 
Conversion: NiO = 74.69 g/mol; Ni = 58.69 g/mol. 58.69/74.69 = 0.79. 8.5 * 0.79 = 6.7; 24.5 * 0.79 = 19.3. 
Obysov further teaches a manganese oxide wt.% of 0.01-2.8 wt.% that can be converted to a Mn content of 0.007 to 2.0 wt.% (Pg. 6, [0013]), which meets the instant claim. 
Conversion: MnO = 70.95 g/mol; Mn3O4 = 228.812 g/mol; Mn2O3 = 157.87 g/mol; MnO2 = 86.94 g/mol; Mn = 54.938 g/mol. For MnO 54.938 / 70.95 = 0.77. For Mn3O4, (3*54.938) / 228.812 = 0.72. For Mn2O3, (2*54.938) / 157.87 = 0.70. For MnO2, 86.94 g/mol. Average Mn content in is 71% of oxides {(0.77 + 0.72 + 0.70 + 0.63) / 4} 
Applied to taught range 0.01 * 0.71 = 0.007; 2.8 * 0.71 = 2.0. 
It is noted Obysov does not explicitly disclose the formula of the manganese oxide used, however it is the position of the examiner that by using four common manganese oxide stoichiometries known in the art (in above calculations), the taught Mn wt.% encompasses the instant claim.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the ranges taught by Obysov (Ni = 6.7-19.3 wt.%; Mn = 0.007 to 2.0 wt.%) overlaps with the claimed ranges (Ni wt.%= 11-18; Mn wt.% = 0.05-3). Therefore, the ranges in Obysov renders obvious the claimed ranges.
Obysov fails to explicitly teach the alumina is gamma ([Symbol font/0x67]) alumina. 
Kawashima teaches a steam reforming catalyst wherein [Symbol font/0x67]-alumina is used as the carrier which provides improved catalytic activity for steam reforming when compared with other alumina phases (col. 8, lines 19-23). 
Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize a [Symbol font/0x67]-alumina carrier in the catalyst of Obysov in order to improve catalytic activity in steam reforming as taught by Kawashima.
Obysov fails to teach a Lanthanum component (first co-catalyst component) of 8 wt.% or more and 12 wt.% or less.	Song teaches a steam reforming catalyst comprising Ni as the main catalytic component on an alumina support with various contents of La (1–10 wt.%) added to a Ni-Mg-Al2O3 catalyst in order to improve its catalytic and long-term stability for CO methanation (Pg. 1, Abstract). Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the aforementioned lanthanum ranges in the catalyst of Obysov in order to improve catalytic and long-term stability for CO methanation as taught by Song.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Song (La wt.% = 1-10) overlaps with the claimed range (La (the first co-catalyst component) is 8 wt.% or more and 12 wt.% or less). Therefore, the range in Song renders obvious the claimed range.
Regarding claim 3, modified Obysov teaches the limitations of claim 1.
Obysov fails to teach a total content of the first co-catalyst component (La) and the second co-catalyst component (Mn) is 10.05 wt.% or more and 15 wt.% or less with respect to a total weight of the catalytically active metal, the first co-catalyst component, the second co-catalyst component, and the carrier.
Kawashima teaches a steam reforming catalyst with a La2O3 parts by mass of 1-20% (col. 11, lines 53-55) and a MnO2 parts by mass of 3-20% (col. 8, lines 5-18) that maintain the strength of the carrier even after long-term thermal history (col. 3, lines 14-20). 
Conversions to wt.%:
Wt.% ratio of La in La2O3 = La g/mol / La2O3 g/mol = 138.91 / 325.81 = 0.85 
La2O3 1-20 parts by mass (1 * 0.85) = 0.85; (20 *0.85) = 17
Wt.% ratio of Mn in MnO2 = Mn g/mol / MnO2 g/mol = 54.94 / 86.94 = 0.63 
MnO2 parts by mass (3 * 0.63) = 1.9; (20*0.63) = 12.6Total Content: 2.75 (0.85+1.9) – 29.6 (17+12.6) wt.% 
Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the aforementioned total content of lanthanum and manganese in the catalyst of Obysov in order to maintain the strength of the carrier even after long-term thermal history as taught by Kawashima.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Kawashima (La + Mn wt.% = 2.75– 29.6 wt.%) overlaps with the claimed range (La + Mn = the first co-catalyst component (La) and the second co-catalyst component (Mn) is 10.05 wt.% or more and 15 wt.% or less with respect to a total weight of the catalytically active metal, the first co-catalyst component, the second co-catalyst component, and the carrier). Therefore, the range in Kawashima renders obvious the claimed range.
Regarding claim 4, modified Obysov teaches the limitations of claim 1.
Obysov further teaches a total Ni and Mn wt.% with respect to the total weight of the catalyst components and carrier of 6.7-22.1 wt.% (Pg. 6, [0013]; see above calculations for Ni and Mn wt.% conversions). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Obysov (Ni + Mn wt.% = 6.7-22.1) overlaps with the claimed range (Ni + Mn wt.% = 11.05-21). Therefore, the ranges in Obysov renders obvious the claimed ranges.
Regarding claim 5, modified Obysov teaches the limitations of claim 1.
Obysov further teaches a La to Ni wt.% ratio of 22-63% (Pg. 6, [0013]; see above calculations for Ni and La wt.% conversions). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Obysov (La:Ni = 22-63%) overlaps with the claimed range (La:Ni = 50-120%). Therefore, the ranges in Obysov renders obvious the claimed ranges.
Regarding claim 6, modified Obysov teaches the limitations of claim 1.
Obysov further teaches a Mn to Ni wt.% ratio of 0.1-15% (Pg. 6, [0013]; see above calculations for Ni and Mn wt.% conversions). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Obysov (Mn:Ni = 0.1-15%) overlaps with the claimed range (Mn:Ni = 0.33-20%). Therefore, the ranges in Obysov renders obvious the claimed ranges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordan Wayne Taylor whose telephone number is (571)272-9895. The examiner can normally be reached Monday - Friday, 7:45 AM - 5 PM EST; Second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.T./Examiner, Art Unit 4183               

/MARC C HOWELL/Primary Examiner, Art Unit 1774